Citation Nr: 0109508	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1945 to 
March 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 determination from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board is of the opinion that a remand in this case is 
required to obtain another verification of the veteran's 
service.  

The veteran's affidavit for Philippine Army Personnel 
documented him as being inducted into the United States Armed 
Forces in the Far East (USAFFE) in December 1941, and that he 
served until May 1942 in the 82nd Infantry.  It indicates 
that he was a civilian from May 1942 to August 1942, and 
joined a guerilla unit in August 1942 which he served with 
until March 1945.  From March 1945 to his processing in 
August 1945, he served in the 87th Infantry.  His present 
organization was listed as being L Company in the 43rd 
Infantry.  His service number was listed as being [redacted].  

The veteran passed away in June 1985.  

In December 1998 the RO received the appellant's informal 
claim for death benefits.  She noted that the veteran had two 
service numbers: one was his number as a trainee ([redacted]) 
(which is the same number listed in the above-mentioned 
affidavit), and that he had another service number ([redacted]) 
while on active duty.  There are multiple service documents 
on file indicating that his service number was at some point 
changed to [redacted].  

It appears that the RO sent a request for verification of the 
veteran's service to the National Personnel Records Center 
(NPRC) using the second service number, [redacted].  However, it 
is unclear as to whether the NPRC actually attempted to 
verify service under this service number or whether it merely 
submitted a copy of a previous certification from the service 
department.  This service department certification only 
mentions service number [redacted], and makes no mention of 
whether it attempted verification of any service under 
service number [redacted].  

On remand, the RO should send a request to the service 
department for verification of the veteran's service listing 
both of the above-mentioned service numbers.  See Sarmiento 
v. Brown, 7 Vet. App. 80 (1994).  

Accordingly, this case is remanded for the following:

1.  The RO should request the appellant 
to submit any evidence concerning the 
veteran's service.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  


2.  The RO should send a request for 
verification of the veteran's service to 
the U.S. Army Reserve Personnel Center 
(ARPERCEN).  The RO should provide both 
of the veteran's service numbers ([redacted] 
and [redacted]) as well as the alleged dates 
of service (December 1941 to March 1946) 
in its request.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed, to the extent required 
in this case.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of basic eligibility for VA 
nonservice-connected death pension 
benefits.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




